DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the mixture of MADS, MAMS, DADS and DAMS as in Dowfax 2A1 (as evidenced below is R is branched C12 and the associated ion is Na), the combination of a phosphate ester, organic polymer and phosphonate scale inhibitor composition wherein the phosphate ester is ethanolamine phosphate ester, the polymer is sulfonated phosphino polycarboxylic copolymer and the phosphonate is amino trimethylene phosphonate, barium sulfate and strontium sulfate in the reply filed on 4/6/22 is acknowledged.  The traversal is on the ground(s) that the Office did not consider the contribution of each invention as a whole in alleging the lack of a special technical feature nor has the Office provided any indication that the contents of the claims interpreted in light of the description was considered in making such an assertion.  Applicant argues Crew does not suggest the use of alkyl diphenyloxide sulfonate as a scale inhibitor.  This is not found persuasive because the considerations of the Examiner to find the special technical feature of the alkyl diphenyloxide sulfonates and adding such to a fluid are the considerations required for the restriction requirement at hand.  The claims are merely drawn to a method of inhibiting by adding an alkyl diphenyloxide sulfonate to a fluid (see claim 1).  This special technical feature is known, as shown by Crew.  Though Crews may not recognize the scale inhibiting properties thereof when adding the compound to the fluid, such is not the burden when establishing that the special technical feature (e.g. the compound added to a fluid) is known.  The method steps and the fluid/compound meet the requirements of claim 1.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/6/22.

Priority
The claims have an effective date of the filing of the provisional application: 4/4/19

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/2/21 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 16, 18, 21-22 is/are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Crew (US 2017/0327728).
Crew discloses corrosion inhibitor compositions and methods of use (title).  Said compositions comprise alkyldiphenyloxide disulfonates (abstract).  The water used to make the fluid is produced water [0080] with various ions that may be therein such as barium or strontium and sulfate.  Since the method step of adding the disulfonates to a fluid is met, the inhibition of scale formation in the fluid must implicitly be met/embraced by the reference, thus anticipating claim 1.  
The alkyldiphenyloxide may be a monoalkyl diphenyloxide disulfonate or a dialkyl diphenyloxide disulfonate, where picking either one, or, a mixture thereof is picking one option from a list, thus anticipating the requirements of claims 2-3.  Elements above anticipate the requirements of claims 16, 18.  Since the composition requirements are met, the properties of claims 21 and 22 are deemed to be anticipated/met by the reference.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 16, 18, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crew.
Alternative to the anticipation position on scale inhibitor in claim 1 above, the properties of inhibiting the formation of scale are deemed to be embraced and thus prima facie obvious.  There are no additional steps required to inhibit such, and it seems merely having the composition in the fluid results in such a property/effect.
If there is any difference between the product of the reference and the product of the instant claims the difference would have been minor and obvious. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102." See MPEP 2112(III) and In re Best, 562 F2d at 1255, 195 USPQ at 433.
For these same reasons claims 21 and 22 are also prima facie obvious as being properties that are necessarily present since the composition requirements are met.

Claims 5-6, 9, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crew.
Crew includes elements as set forth above.  Crew discloses that the disulfonate may be any of the 4 formulas of [0043], but does not limit the wt% of individual compounds therein.  Crew does disclose that any of the compounds can be used alone or in combination, thus any of the compounds can be used in amounts from 0-100%.  Crew thusly embraces the use of the compounds as a mixture within those ranges of claims 5-6, rendering the claims prima facie obvious.  See In re Wertheim.  
The disulfonate may be added in amounts ranging 5-4000ppm [0043], thus embracing and rendering prima facie obvious the requirements of claim 9, see In re Wertheim.  
The composition may comprise 1000-200000ppm of various ions including barium, strontium and sulfate [0080] embracing and rendering prima facie obvious the requirements of claims 17-20.

Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crew in view of DOWFAX anionic surfactants product data sheet dated 2015.
Crew includes elements as set forth above.  Crew discloses the use of alkyl diphenyloxide disulfonates such as those of [0043].  Crew discloses the use of DowfaxC10L as one commercially available option of such (see Examples of Crew).  Crew does not disclose those sulfonates of claims 4-8.  The instant specification, and, Applicant’s remarks dated 4/6/22 disclose that Dowfax 2A1 has the claimed structures and wt%.
The product data sheet discloses known surfactants under the DOWFAX trademark.  The Dowfax surfactants are disclosed to be anionic surfactants (implicit because of the sulfonate group) and are described in the “Names” section to all be alkyl diphenyl oxide disulfonates, e.g. they are commensurate with the disulfonate teachings of Crew.  Dowfax C10L (the sulfonate used by Crew) is disclosed therein, as is Dowfax 2A1 (the sulfonate used by Applicant).  The second page of the Product Data Sheet shows the structure of the DOWFAX surfactants, and shows the same structure as [0043] of Crew.  Therein, the 2A1 surfactant is a C12 R group and the C10L is a C10 R group.  Both are within the genus taught by Crew as being suitable for use therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Crew the other DOWFAX anionic surfactants such as Dowfax 2A1, as shown in the Product Data sheet, since these are shown to be commercially available species within Crew’s claimed generic formula.  Thus, selecting any one of them would be prima facie obvious.
In selecting Dowfax 2A1, it is the Examiner’s position claims 4-8 are met/embraced.  Though the Product Data sheet does not disclose the breakdown of the sulfonates therein, the product is commercially available and is what Applicant uses in their examples.  Thus, the amounts of mono/dialkyl phenyloxide mono/disulfonates must implicitly be present therein.  Since Crew uses the Dowfax C10L without purification any monosulfonates also found therein would seem to not affect the use of the composition.  The monosulfonates seem to be an implicit “impurity” in the final product of the DOWFAX trademarked chemicals.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crew in view of Bennett (US 2018/0148632).
Crew includes elements as set forth above.  Crew discloses that in some cases scale inhibitors are added to compositions [0003].  Crew does not disclose those of claim 10.
Bennett discloses compositions for inhibiting corrosion and/or removing deposits in oil and gas applications (abstract), thus akin to the compositions of Crew.  Bennett discloses that scale inhibitors may be added therein [0089], said scale inhibitors may be phosphate esters, phosphonates and polymers such as phosphinated maleic copolymers [0089].  Combining more than one is prima facie obvious since it has been held that combining elements known to be suitable for the same intended use (herein scale inhibition) is prima facie obvious, see In re Kerkhoven.  The combination of all three meets the elected species, though the use of just one also meets the breadth and requirements of the claim.
It would have been obvious to one of ordinary skill before the filing date of the invention to include in Crew the use of phosphate esters, phosphonates and/or polymers such as phosphinated maleic copolymers, as taught by Bennett, since these are recognized in the art to be suitably known scale inhibitors to inhibit scale in corrosion and/or deposit removal compositions.  Further, one would be motivated to include such to decrease scale formation in the well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA BLAND/           Primary Examiner, Art Unit 1766